Title: To George Washington from William Gordon, 2 October 1782
From: Gordon, William
To: Washington, George


                  
                     My dear Sir
                     Jamaica Plain Oct. 2. 1782
                  
                  I was in hopes, after reading Genl Carleton’s letter & other publications, that I should have had the opportunity of congratulating you, upon the certain prospects of a speedy & honorable peace; but at present they are uncertain.  However I cannot but think, that if G. Britain gets no considerable naval advantage over our friends & allies, before winter sets in, they will seriously apply themselves to the business of peace making, not choosing to venture upon another campaign, with the French Spanish & Dutch in full force I am the more confirmed in this sentiment from what Mr Adams writes me from the Hague July 2d viz. "If any thing drives the English to a speedy peace, it will be the dread of the increasing & strengthening connections between America & Holland.  They know the commercial talents of this people, & dread them like death—they also dread their marine, which is at present respectable, but next year will be formidable."  He goes on "I hope You will have no more bloody scenes in America.  The new Ministry, as indeed the nation seem determined, to endeavour to put on the appearance at least of humanity & civility, or at least decency towards us.  I wish they would make a peace in earnest."
                  Your Excellency has had a long trying & dangerous task of it; but I trust will live to enjoy for many many years with comfort, that liberty for which you have exposed your property, your health, your life & your character: for this would have been tortured & crucified in the eyes of mankind, notwithstanding the excellency of the principles upon which you acted, had not the cause succeeded, & had not You also succeeded in supporting the cause.  Heavens be praised!  as Your Excellency has deserved, so You will meet with the love & admiration of the present & future generations: my wishes concerning You are not gratified, till they place you in the secure enjoyment of an infinitely better salvation, than you have been instrumental in procuring for the United States.
                  It was with pleasure I heard from Mr John Trumbull, that when he was with you a few weeks back, You was perfectly well & in good spirits, & lookt as well as ever.  I rejoiced also to find that, Genl Gates was expected again in camp shortly, have long wished that all coolness might subside; & that the same cordiality might subsist afresh that prevailed when you were together at Cambridge.  It is a maxim with me Blessed are the peacemakers .  I know it was talked that He meant to supplant you &c. whether your Excellency had ever any actual suspicion of it, is to me unknown.  But let me inform you of an anecdote which I doubt not will be pleasing; when I had gone through the Genls papers the last winter, & had examined them carefully to obtain historical intelligence I minuted down the following N.B.  Did not meet in G. Gates’s papers with any one letter to or from him that contained the most distant hint of any design to remove G. W—n, & to put either him or M. at the head of the army, nor any thing of the kind in any other of his papers, tho these were some very free & confidential letters from certain gentlemen.  I wait with earnestness for the period when I may be admitted with propriety to peruse your Excellency’s papers, in order to perfect my historical collections, & I flatter myself that honor & conscience, benevolence & prudence, will effectually prevent every abuse of the confidence You may place in me; & will put me upon using the information obtained from them to laudable purposes.  When the current of history does not require it, & is no way affected by the suppression of some truths—when the publishing of them can do no good, can prevent no evil, but may occasion mischief, & is of no consequence to this or future ages—the making of them known is little other than folly, & may be wickedness.
                  Mrs Gordon joins  in most cordial regards to You & your Lady.  There are some few I believe in your Excellency’s family with whom I am acquainted, Col. Tilghman, Mr Trumbull (I do not recollect any other) pray my respects to them.  Should the inactivity of the campaign & other circumstances afford you leisure, Your Excellency would confer an obligation upon, by writing to, your sincere & affectionate friend & very humble servant
                  
                     William Gordon
                     
                  
               